DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 11/08/2021, 08/09/2022, and 11/04/2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farbarik (US 20080110459 A1 – Cited IDS).
Regarding claim 1: Farbarik teaches a system, comprising: 
	a memory storing instructions (para [0057]); and 
	one or more processors coupled with the memory and configured to execute the instructions (Fig. 1: Noise Processing System 32; Fig. 2 and Fig. 3: Processor 58 and para [0052] and [0057]) to cause the system to: 
		receive data from one or more sensors of a medical device (Fig. 1: Sound 	detecting system 30 and Sensor 36; Fig. 2: Microphone 44; and Fig. 3: 		Tachometer/Accelerometer 70; and para [0039] and [0041]); 
		determine a signature signal for the medical device based at least on the 	data, wherein the signature signal is a representation of physical attributes of a 	physical environment proximate to the medical device (Fig. 4: noise signal graph 102, Fig. 5: noise signal graph 132; para [0080]-[0082]: characteristics of noise signals such as tone, pitch, loudness (or amplitude or intensity), quality, and/or phase… are determine) including: 
			one or more physical byproducts of the medical device (para 	
		[0041]: one or more tachometers, accelerometers, or other suitable 		
		devices for detecting the speed, vibration, or other movement of one or 
		more moving components of system 10), and 
			one or more environmental conditions of the physical environment 
		proximate to the medical device (para [0039]: microphones for direct 
		sound detection; para [0042]: sensors/microphones 36 may be placed at any suitable location or locations and in any suitable orientation with no limitation to collect noises caused primarily by the medical system 10 as well as noise caused by other noise sources nearby the system 10); 
	determine an inverted signal based on the signature signal, wherein the inverted signal is configured to cancel the signature signal (Fig. 5: inverted signal/noise cancellation signal 104 of the noise signal 102); and 
	generate a physical representation of the inverted signal by one or more electrical or electromechanical components of the medical device (Fig. 1: Sound output system 34 including Driver 42 and Speakers 40; Fig. 2 and Fig. 3: AMP 56 and Speaker 40 outputting noise cancellation signals), 
	wherein the physical representation of the inverted signal cancels the physical attributes of the environment represented by the signature signal (Fig. 5: inverted signal/noise cancellation signal 104 cancelling out the noise signal 102).
Regarding claim 2: Farbarik teaches the system of claim 1, further comprising instructions that, when executed by the one or more processors, cause the system to: receive operation information from at least one or more motor controllers of the medical device; and wherein the signature signal for the medical device is further based on the operational information (para [0041]: Sound detection system 30 may include (a) one or more tachometers, accelerometers, or other suitable devices for detecting the speed, vibration, or other movement of one or more moving components of system 10, which information may be used for determining the tone, pitch, loudness (or amplitude or intensity), quality, and/or phase, or other characteristic of noise to be controlled).
Regarding claim 3: Farbarik teaches the system of claim 2, wherein the operational information includes at a frequency and/or current usage of one or more motors controlled by the one or more motor controllers (para [0026], [0041], and [0060]: rotational speed of a motor monitored by Sound detection system 30 reads on the claimed operational frequency information of one or more motors). 
Regarding claim 12: Farbarik teaches the system of claim 1, wherein the signature signal includes at least one of an audio signal and/or vibration signal (Fig. 2: Audio input signal 60 and Fig. 3: rotational speed/vibration information signal 78; and para [0038]-[0039]).
Regarding claim 13: Farbarik teaches the system of claim 1, wherein the one or more sensors of the medical device include at least one of an accelerometer, displacement sensor, velocity sensor, sound sensors, sound transducers (para [0039]).
Regarding claim 14: Farbarik teaches the system of claim 1, wherein the one or more electrical or electromechanical components of the medical device include at least one of a noise generator and/or a vibration generator (para [0038]).
Regarding claim 15: Farbarik teaches the system of claim 1, further comprising one or more antennas configured to communicatively couple with at least the medical device (para [0099]: medical system 10 and/or noise processing system 32 includes a wireless link inherently having one or more antennas for wirelessly transmitting/receiving wireless signals).
Regarding claims 16-17 and 20: the system discussed in claims 1 and 2 above also supports these corresponding method claims and non-transitory, computer-readable medium claim.
Allowable Subject Matter
Claims 4-11 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654